Name: 2001/610/EC: Commission Decision of 18 July 2001 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (Text with EEA relevance) (notified under document number C(2001) 1953)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  social affairs;  tariff policy;  culture and religion;  means of agricultural production
 Date Published: 2001-08-08

 Avis juridique important|32001D06102001/610/EC: Commission Decision of 18 July 2001 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (Text with EEA relevance) (notified under document number C(2001) 1953) Official Journal L 214 , 08/08/2001 P. 0045 - 0048Commission Decisionof 18 July 2001amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export(notified under document number C(2001) 1953)(Text with EEA relevance)(2001/610/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(1), as last amended by Commission Decision 2001/298/EC(2), and in particular Article 19(ii) thereof,Whereas:(1) In accordance with Commission Decision 93/195/EEC(3), as last amended by Decision 2001/144/EC(4), the re-entry of registered horses for racing, competition and cultural events after temporary export is restricted to horses kept for less than 30 days in any of the non-member countries listed in the same group in Annex II to that Decision.(2) In order to make it easier for race horses originating in the Community to take part in International Group/Grade meetings in non-member countries listed in different groups, notably Australia, Canada, the United States of America, Hong Kong, Japan, Singapore or United Arab Emirates, that period should be extended to less than 90 days and the restriction to countries of the same group should be withdrawn for race horses participating in such meetings.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/195/EEC is amended as follows:1. An indent is added to Article 1 as follows: "- have taken part in International Group/Grade meetings in Australia, Canada, the United States of America, Hong Kong, Japan, Singapore or the United Arab Emirates and meet the requirements laid down in a health certificate in accordance with the model set out in Annex VIII to this Decision."2. The Annex to this Decision is added as Annex VIII.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 102, 12.4.2001, p. 63.(3) OJ L 86, 6.4.1993, p. 1.(4) OJ L 53, 23.2.2001, p. 23.ANNEX"ANNEX VIII>PIC FILE= "L_2001214EN.004603.TIF">>PIC FILE= "L_2001214EN.004701.TIF">>PIC FILE= "L_2001214EN.004801.TIF">"